203 Md. 664 (1953)
99 A.2d 729
LOMBARDI
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 15, October Term, 1953.]
Court of Appeals of Maryland.
Decided November 5, 1953.
Before SOBELOFF, C.J., DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
COLLINS, J., delivered the opinion of the Court.
This is an application by Joseph Lombardi for leave to appeal from the denial of a writ of habeas corpus by Judge Michael J. Manley, of the Supreme Bench of Baltimore City.
On October 1, 1946, petitioner was found guilty of robbery in the Criminal Court of Baltimore City and sentenced to five years in the Maryland House of Correction. On August 14, 1947, he disappeared from the Maryland House of Correction. He was returned there under a warrant of extradition executed by the Governor of Massachusetts on September 25, 1952. He was tried *665 in the Circuit Court for Anne Arundel County on November 21, 1952, on the charge of escape and sentenced to serve two years to run consecutively to the term he was serving for robbery.
Petitioner contends that he did not escape from the Maryland House of Correction but on the morning of August 14, 1947, he was released by the prison authorities through some error and taken to the railroad station at Jessups, Maryland, given a ticket to Baltimore City, where he boarded a train for his home in Boston, Massachusetts. This contention of petitioner relates to the question of his guilt or innocence. It has been stated many times by this Court that the question of guilt or innocence or the question of the sufficiency of the evidence cannot be considered on habeas corpus. DeLisle v. Warden, 203 Md. 649, 98 A.2d 14, and cases there cited.
Application denied, with costs.